It is insisted by the plaintiff in error that, from the facts as stated in the petition, the land herein involved descended to the heirs according to the laws of descent and distribution *Page 110 
of the Creek Tribes of Indians. (Act Cong. June 28, 1898, 30 U.S. Stat. 495; Bledsoe's Ind. Land Laws, 125), and, as said laws were not pleaded, the lower court did not take judicial knowledge of same, and for that reason the petition did not state a cause of action. In Bruner et al. v. Sanders et al.26 Okla. 673, 110 P. 733, it was held that the district court of Hughes county did not take judicial notice of the laws and customs of the Seminole Tribe of Indians. In that case the laws and customs of the Seminole Tribe were not made to apply by virtue of an act of Congress. In the case at bar the laws of descent and distribution of the Creek Tribe are made to apply by act of Congress. By section 1 of the Schedule of the Constitution, all laws in force in the territory of the Indian Territory, as to existing rights, were specifically continued as if no change had taken place in the form of government. Exparte Curlee, 20 Okla. 192, 95 P. 414; Ex parte Buchanan,20 Okla. 831, 94 P. 943. As to such laws, the courts of this state take judicial knowledge.
It seems to be conceded by the plaintiff in error that if the lower court took judicial knowledge of the laws of descent and distribution of the Creek Nation, no reversible error appears in this record.
The judgment of the lower court is therefore affirmed.
All the Justices concur. *Page 111